SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

880
KA 12-00135
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

SHAUDADE O. LUKE, ALSO KNOWN AS "SHY",
DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (LINDA M. CAMPBELL OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered September 26, 2011. The judgment
convicted defendant, upon her plea of guilty, of criminal sale of a
controlled substance in the second degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on March 3, 2015 and by the attorneys for the
parties on January 15, 2015 and in March, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court